Citation Nr: 1241097	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  10-34 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.

2.  Entitlement to a compensable disability rating for a recurrent right wrist wart.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2004 to February 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claims for higher initial ratings for anxiety disorder and a recurrent right wrist wart.

The Veteran was afforded VA examinations in relation to his service-connected anxiety disorder and recurrent right wrist wart in April 2009.  Since that time, the Veteran has undergone sporadic mental health and dermatology treatment with VA.  Moreover, the Veteran, in the July 2010 VA Form 9 substantive appeal, and his representative, in a November 2011 written submission, have asserted that both disabilities have progressively worsened.  The Board acknowledges that neither the Veteran nor his representative explained with any specificity the nature of the worsening of the disabilities.  In light of the above considerations, however, the Board finds that the current level of the Veteran's disabilities should be assessed to fully and fairly adjudicate his claims.

The Court of Appeals for Veterans Claims has held that where the Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See 38 C.F.R. § 3.159(c)(4); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where record does not adequately reveal current state of the claimant's disability, VA examination must be conducted); VAOPGCPREC 11-95 (April 7, 1995) (when claimant asserts severity of disability has increased since most recent VA examination, additional examination is appropriate).

Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected anxiety disorder and recurrent right wrist wart disabilities, contemporaneous examinations are warranted, with findings responsive to the applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes providing the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (examination too remote for rating purposes cannot be considered "contemporaneous").

Prior to scheduling any examinations, the RO or the AMC should obtain and associate with the claims file all outstanding treatment records pertinent to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's anxiety disorder and right wrist wart during the appeal period.

2.  Then, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current degree of severity and manifestations of the Veteran's service-connected anxiety disorder.  The claims file and a copy of any pertinent records in Virtual VA not included in the claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner should also provide an opinion concerning the current degree of social, occupational, and functional impairment resulting from the anxiety disorder.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

3.  Additionally, the Veteran should be afforded a VA examination by an appropriate examiner to determine the current degree of severity of the Veteran's service-connected recurrent right wrist wart.  The claims file and a copy of any pertinent records in Virtual VA not included in the claims file should be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner is asked to comment on the impact of the Veteran's right wrist disability, if any, on his employment and activities of daily life.

The supporting rationale for all opinions expressed must be provided.  If the required opinion cannot be provided, the examiner should explain why the opinion cannot be provided.

4.  Then, the issues on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

